Citation Nr: 1035623	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  07-15 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a gynecological disability, 
to include infertility/sterility.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

P. Olson, Counsel




INTRODUCTION

The Veteran had active military service from December 1980 to 
June 1985.

This matter is before the Board of Veterans' Appeals (Board) 
following Board Remands in February 2009 and February 2010.  This 
matter was originally on appeal from a May 2005 rating decision 
of the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (Court) held that a 
remand by the Board confers upon the Veteran or other claimant, 
as a matter of law, the right to compliance with the Board's 
remand order.  Moreover, the Court further held that the Board 
itself errs when it fails to ensure compliance with the terms of 
its remand.  Id.  

The Veteran underwent a VA examination in February 2005.  The VA 
examiner, after examination of the Veteran and a review of the 
claims file, opined that the Veteran's pain, dysfunctional 
uterine bleeding, and her infertility were not the result of her 
bacterial vaginosis infections during active duty.  The Board 
noted in the February 2009 remand that the examiner did not 
address the relationship between any of the other gynecological 
symptoms, including ovarian cysts, experienced during active 
service to her current gynecological problems.

As noted above, the Board remanded the claim in September 2009 
for additional development.  The Board requested a medical 
opinion in conjunction with the review of the entire record to 
determine whether or not the Veteran's current gynecological 
problems were related to her military service.  Specifically, the 
Board directed that the examiner address the etiology of any 
present gynecological disorders and provide an opinion as to 
whether it was at least as likely as not that any current 
gynecological disorder is related to the symptoms documented 
during the Veteran's active duty service.  

In March 2009, the examiner, reviewed the Veteran's claims file 
and provided an opinion.  The examiner noted past medical history 
of laparoscopically-diagnosed endometriosis, past surgical 
history of three laparoscopic procedures, left ovarian cystectomy 
1995, laparoscopic right ovarian cystectomy 1997, and ovarian 
cystectomy with D&C in 1999.  The examiner also noted history of 
skipped menses and heavy bleeding since menarche and a remote 
history of Chlamydia.  The examiner noted that examination in 
2003 was unremarkable with an abdomen that was soft, nontender, 
nondistended, and that the Veteran had no gynecologic 
abnormalities.  The examiner opined that based on the Veteran's 
file, if she was truly menopausal she should have no further 
symptomatology for endometriosis which would be the cause of her 
pain.  The examiner noted that the Veteran's known endometriosis 
was less likely as not the cause of her current pain.

Because the etiology of any present gynecological disorders and 
an opinion as to whether it was at least as likely as not that 
any current gynecological disorder is related to the symptoms 
documented during the Veteran's active duty service was not 
addressed, the Board remanded the case in February 2010 for a VA 
examination.  In February 2010, the Veteran was advised that the 
VA medical facility nearest to her was asked to schedule an 
examination in connection with her claim.  That same month, a 
compensation and pension exam inquiry was initiated which stated 
that if the Veteran failed to report for examination, a copy of 
the exam notification letter was to be provided.  In March 2010, 
the Veteran was again advised that the VA medical facility 
nearest to her was asked to reschedule an examination in 
connection with her claim.  Again, a compensation and pension 
exam inquiry was initiated which stated that if the Veteran 
failed to report for examination, a copy of the exam notification 
letter was to be provided.  

The examination was cancelled on April 14, 2010 for failure to 
report.  However, there is no indication that the Veteran was 
informed of the date and time to report for the examination.  
Further development is, therefore, needed in light of this 
Stegall violation.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to 
indicate if she has received any VA or non-
VA medical treatment for any current 
gynecological disorder(s) that is not 
evidenced by the current record.  If so, 
the Veteran should be provided with the 
necessary authorizations for the release of 
any treatment records not currently on 
file.  These records should then be 
obtained and associated with the claims 
folder.  The Veteran should be advised that 
she may also submit any evidence or further 
argument relative to the claim at issue.

2.  The Veteran should be afforded the 
appropriate VA examination by a 
gynecologist to determine the existence and 
etiology of present gynecological 
disorder(s).  The claims file must be made 
available to and reviewed by the examiner 
in conjunction with the examination, and 
the examination report should reflect that 
such a review was made.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated 
diagnostic tests and studies should be 
accomplished.  The examiner should identify 
all current gynecological disorders (to 
include any residuals of laparoscopic 
surgeries).  The examiner should provide an 
opinion as to whether it is at least as 
likely as not that any current 
gynecological disorder is related to the 
symptoms documented during the Veteran's 
active duty service.  

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than 
not" or "unlikely" (meaning that there is 
a less than 50% likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide a 
complete rationale for any opinion 
provided.
 
3.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file a copy 
of any notice(s) of the date and time of 
the examination sent to the Veteran by the 
pertinent VA medical facility.  

4.  The case should be reviewed on the 
basis of the additional evidence.  If the 
benefit sought is not granted in full, the 
Veteran should be furnished a Supplemental 
Statement of the Case and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim.  Her 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The appellant is also advised that failure to 
report for any scheduled examination may result in the denial of 
a claim.  38 C.F.R. § 3.655.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


